[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
On August 17, 1998, the State of Pennsylvania filed an interstate petition with the State of Connecticut requesting Connecticut establish paternity, child support and medical coverage for the child, Byron A. Ruiz, born June 7, 1993, to Carmen Ruiz. After in hand service the defendant appeared on November 5, 1998, and was found to be the father of the minor child. Mr. Alvarez was also ordered to pay temporary child support in the amount of $60/month and further agreed to continue the case until February 3, 1999, in order to enter permanent orders.
On February 9, 1999, the defendant and State of Connecticut on behalf of the State of Pennsylvania appeared in Court. The state was prepared to present Mr. Alvarez's financial affidavit with the Child Support Guidelines form pursuant to Connecticut Child Support Guidelines. The CT Page 9862 magistrate refused to permit the state to submit that information and testimony concerning the final child support order. The magistrate, after finding that a new motion to modify the temporary orders was not filed before the Court, marked the matter off.
The State of Connecticut on behalf of the State of Pennsylvania appealed the final decision of the family support magistrate claiming that his decision was contrary to statute, in abuse of discretion, significantly impairing the ability to expedite child support orders and lacking in fundamental common sense.
This Court has ruled on the very issue presented by the appeal in two separate cases in Johansen v. Encarnacion, Docket No. 027867 and EllenBrown v. Henry Smith, Sr., Docket No. FA 92 0612519, both Hartford Superior Court decisions. Based on the authority cited in said decisions, the Court reverses the decision of the magistrate and remands said case with direction to proceed to determine the issue of child support without the necessity of the filing of addition motions by the state.
Devine, J.